Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2018

                                   No. 04-18-00737-CV

                 ESTATE OF ELAINE EISELE ADAMS, DECEASED,

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 14997
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
    The appellant’s motion for extension of time to file docketing statement is hereby
GRANTED. Time is extended to November 6, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court